UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED JUNE 30, 2015 COMMISSION FILE NUMBER 0-12436 COLONY BANKCORP, INC . (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) GEORGIA 58-1492391 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NUMBER) , FITZGERALD, GEORGIA 31750 ADDRESS OF PRINCIPAL EXECUTIVE OFFICES 229/426-6000 REGISTRANT’S TELEPHONE NUMBER INCLUDING AREA CODE INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED REPORTS REQUIRED TO BE FILED BY SECTIONS 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1(OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESX NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT HAS SUBMITTED ELECTRONICALLY AND POSTED ON ITS CORPORATE WEB SITE, IF ANY, EVERY INTERACTIVE DATA FILE REQUIRED TO BE SUBMITTED AND POSTED PURSUANT TO RULE -T (§232.) DURING THE PRECEDING 12 MONTHS (OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO SUBMIT AND POST SUCH FILES). YESX NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER, A NON-ACCELERATED FILER OR A SMALLER REPORTING COMPANY. SEE DEFINITIONS OF “ACCELERATED FILER”, “LARGE ACCELERATED FILER” AND “SMALLER REPORTING COMPANY” IN RULE 12b-2 OF THE EXCHANGE ACT. LARGE ACCELERATED FILER ACCELERATED FILER NON-ACCELERATED FILER SMALLER REPORTING COMPANYX (DO NOT CHECK IF A SMALLER REPORTING COMPANY) INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT). YESNO X INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK, AS OF THE LATEST PRACTICABLE DATE. CLASS OUTSTANDING AT AUGUST 3, 2015 COMMON STOCK, $1 PAR VALUE TABLE OF CONTENTS Page PART I – Financial Information Forward Looking Statement Disclosure 3 Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 54 PART II – Other Information Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 3. Defaults Upon Senior Securities 55 Item 4. (Removed and Reserved) 55 Item 5. Other Information 55 Item 6. Exhibits 56 Signatures 58 2 Forward Looking Statement Disclosure Certain statements contained in this Quarterly Report that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the Act), not withstanding that such statements are not specifically identified. In addition, certain statements may be contained in the Company’s future filings with the SEC, in press releases, and in oral and written statements made by or with the approval of the Company that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act. Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii) statements of plans and objectives of Colony Bankcorp, Inc. or its management or Board of Directors, including those relating to products or services; (ii) statements of future economic performance; and (iv) statements of assumptions underlying such statements. Words such as “believes,” “anticipates,” “expects,” “intends,” “targeted,” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Forward-looking statements involve risks and uncertainties that may cause actual results to differ materially from those in such statements. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to: ● Loss and regional economic conditions and the impact they may have on the Company and its customers and the Company’s assessment of that impact. ● Changes in estimates of future reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements. ● The effects of and changes in trade, monetary and fiscal policies and laws, including interest rate policies of the Federal Reserve Board. ● Inflation, interest rate, market and monetary fluctuations. ● Political instability. ● Acts of war or terrorism. ● The timely development and acceptance of new products and services and perceived overall value of these products and services by users. ● Changes in consumer spending, borrowings and savings habits. ● Technological changes. ● Acquisitions and integration of acquired businesses. ● The ability to increase market share and control expenses. ● The effect of changes in laws and regulations (including laws and regulations concerning taxes, banking, securities and insurance) with which the Company and its subsidiary must comply. ● The effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Financial Accounting Standards Board and other accounting standard setters. ● Changes in the Company’s organization, compensation and benefit plans. ● The costs and effects of litigation and of unexpected or adverse outcomes in such litigation. ● Greater than expected costs or difficulties related to the integration of new lines of business. ● The Company’s success at managing the risks involved in the foregoing items. 3 Forward-looking statements speak only as of the date on which such statements are made. The Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made, or to reflect the occurrence of unanticipated events. Readers should carefully review all disclosures we file from time to time with the Securities and Exchange Commission (SEC). 4 PART 1. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS THE FOLLOWING FINANCIAL STATEMENTS ARE PROVIDED FOR COLONY BANKCORP, INC. AND ITS WHOLLY-OWNED SUBSIDIARY BANK, COLONY BANK A. CONSOLIDATED BALANCE SHEETS – JUNE 30, 2015 (UNAUDITED) AND DECEMBER 31, 2014 (AUDITED). B. CONSOLIDATED STATEMENTS OF INCOME – FOR THE THREE MONTHS ENDED JUNE 30, 2, 2(UNAUDITED). C. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME – FOR THE THREE MONTHS ENDED JUNE 30, 2, 2(UNAUDITED). D. CONSOLIDATED STATEMENTS OF CASH FLOWS – FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED). THE CONSOLIDATED FINANCIAL STATEMENTS FURNISHED HAVE NOT BEEN AUDITED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, BUT REFLECT, IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING SOLELY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE RESULTS OF OPERATIONS FOR THE PERIODS PRESENTED. THE RESULTS OF OPERATIONS FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2 . 5 Part I (Continued) Item 2 (Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2014 (DOLLARS IN THOUSANDS) June 30, 2015 December 31, 2014 (Unaudited) (Audited) ASSETS Cash and Cash Equivalents Cash and Due from Banks $ 19,550 $ 24,473 Federal Funds Sold - 20,132 19,550 44,605 Interest-Bearing Deposits 24,323 21,206 Investment Securities Available for Sale, at Fair Value 273,878 274,594 Held to Maturity, at Cost (Fair Value of $27 and $30, as of June 30, 2015 and December 31, 2014, Respectively) 27 30 273,905 274,624 Federal Home Loan Bank Stock, at Cost 2,731 2,831 Loans 760,078 746,094 Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) 751,210 736,930 Premises and Equipment 24,465 24,960 Other Real Estate (Net of Allowance of $3,222 and $3,320 as of June 30, 2015 and December 31, 2014, Respectively) 12,031 10,402 Other Intangible Assets 134 152 Other Assets 30,701 31,188 Total Assets $ 1,139,050 $ 1,146,898 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Noninterest-Bearing $ 125,541 $ 128,340 Interest-Bearing 843,093 850,963 968,634 979,303 Borrowed Money Subordinated Debentures 24,229 24,229 Other Borrowed Money 40,000 40,000 64,229 64,229 Other Liabilities 3,528 4,339 Stockholders' Equity Preferred Stock, Stated Value $1,000 a Share; Authorized 10,000,000 Shares, Issued 28,000 Shares 28,000 28,000 Common Stock, Par Value $1 a Share; Authorized 20,000,000 Shares, Issued 8,439,258 Shares as of June 30, 2015 and December 31, 2014 8,439 8,439 Paid-In Capital 29,145 29,145 Retained Earnings 41,097 38,288 Accumulated Other Comprehensive (Loss), Net of Tax Benefits ) ) 102,659 99,027 Total Liabilities and Stockholders' Equity $ 1,139,050 $ 1,146,898 The accompanying notes are an integral part of these statements. 6 Part I (Continued) Item 2 (Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED JUNE 30, 2 AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Interest Income Loans, Including Fees $ 9,873 $ 9,956 $ 19,582 $ 19,645 Federal Funds Sold - 8 15 17 Deposits with Other Banks 24 10 41 23 U.S. Government Agencies 978 1,225 2,048 2,409 State, County and Municipal 25 23 50 51 Dividends on Other Investments 30 29 60 59 10,930 11,251 21,796 22,204 Interest Expense Deposits 1,219 1,288 2,438 2,609 Borrowed Money 464 435 909 873 1,683 1,723 3,347 3,482 Net Interest Income 9,247 9,528 18,449 18,722 Provision for Loan Losses 129 481 491 808 Net Interest Income After Provision for Loan Losses 9,118 9,047 17,958 17,914 Noninterest Income Service Charges on Deposits 1,040 1,087 2,051 2,183 Other Service Charges, Commissions and Fees 664 623 1,302 1,175 Mortgage Fee Income 134 114 247 181 Securities Gains (Losses) - 1 3 1 Other 520 421 967 768 2,358 2,246 4,570 4,308 Noninterest Expenses Salaries and Employee Benefits 4,407 4,305 8,875 8,717 Occupancy and Equipment 1,017 1,000 2,010 2,020 Other 2,896 2,986 5,721 6,420 8,320 8,291 16,606 17,157 Income Before Income Taxes 3,156 3,002 5,922 5,065 Income Taxes 971 986 1,854 1,592 Net Income 2,185 2,016 4,068 3,473 Preferred Stock Dividends 630 681 1,260 1,324 Net Income Available to Common Stockholders $ 1,555 $ 1,335 $ 2,808 $ 2,149 Net Income Per Share of Common Stock Basic $ 0.18 $ 0.16 $ 0.33 $ 0.25 Diluted $ 0.18 $ 0.16 $ 0.33 $ 0.25 Cash Dividends Declared Per Share of Common Stock $ - $ - $ - $ - Weighted Average Basic Shares Outstanding 8,439,258 8,439,258 8,439,258 8,439,258 Weighted Average Diluted Shares Outstanding 8,441,628 8,439,258 8,440,443 8,439,258 The accompanying notes are an integral part of these statements. 7 Part I (Continued) Item 2 (Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED JUNE 30, 2 AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Three Months Ended Six Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 Net Income $ 2,185 $ 2,016 $ 4,068 $ 3,473 Other Comprehensive Income: Gains on Securities Arising During the Year ) 2,314 1,250 4,708 Tax Effect 649 ) ) ) Realized (Losses) on Sale of AFS Securities - - (3 ) - Tax Effect - - 1 - Change in Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) 1,527 823 3,107 Comprehensive Income $ 926 $ 3,543 $ 4,891 $ 6,580 The accompanying notes are an integral part of these statements. 8 Part I (Continued) Item 2 (Continued) COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) (DOLLARS IN THOUSANDS) Six Months Ended June 30, 2015 June 30, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 4,068 $ 3,473 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation 821 797 Provision for Loan Losses 491 808 Securities (Gains) Losses (3 ) (1 ) Amortization and Accretion 931 628 Losses on Sale of Other Real Estate and Repossessions ) 509 Provision for Losses on Other Real Estate 18 245 Increase in Cash Surrender Value of Life Insurance ) ) Other Prepaids, Deferrals and Accruals, Net ) 2,641 5,482 8,775 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Investment Securities Available for Sale ) ) Proceeds from Maturities, Calls, and Paydowns of Investment Securities: Available for Sale 27,751 16,349 Held for Maturity 5 8 Proceeds from Sale of Investment Securities Available for Sale 25,173 - Interest-Bearing Deposits in Other Banks ) 10,588 Net Loans to Customers ) 10,863 Purchase of Premises and Equipment ) ) Proceeds from Sale of Other Real Estate and Repossessions 3,907 5,008 Proceeds from Sale of Federal Home Loan Bank Stock 100 333 Proceeds from Sale of Fixed Assets 29 3 ) 17,247 CASH FLOWS FROM FINANCING ACTIVITIES Noninterest-Bearing Customer Deposits ) ) Interest-Bearing Customer Deposits ) ) Dividends Paid for Preferred Stock ) - ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 44,605 46,187 Cash and Cash Equivalents at End of Period $ 19,550 $ 32,948 The accompanying notes are an integral part of these statements. 9 Part I (Continued) Item 2 (Continued) COLONY BANKCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1 ) Summary of Significant Accounting Policies Presentation Colony Bankcorp, Inc. (the Company) is a bank holding company located in Fitzgerald, Georgia. The consolidated financial statements include the accounts of Colony Bankcorp, Inc. and its wholly-owned subsidiary, Colony Bank, Fitzgerald, Georgia. All significant intercompany accounts have been eliminated in consolidation. The accounting and reporting policies of Colony Bankcorp, Inc. conform to generally accepted accounting principles and practices utilized in the commercial banking industry. All dollars in notes to consolidated financial statements are rounded to the nearest thousand, except for per share amounts. The consolidated financial statements in this report are unaudited, except for the December 31, 2014 consolidated balance sheet. All adjustments consisting of normal recurring accruals which are, in the opinion of management, necessary for fair presentation of the interim consolidated financial statements have been included and fairly and accurately present the financial position, results of operations and cash flows of the Company. The results of operations for the six months ended June 30, 2015, are not necessarily indicative of the results which may be expected for the entire year. Nature of Operations The Bank provides a full range of retail and commercial banking services for consumers and small- to medium-size businesses located primarily in central, south and coastal Georgia. Colony Bank is headquartered in Fitzgerald, Georgia with banking offices in Albany, Ashburn, Broxton, Centerville, Chester, Columbus, Cordele, Douglas, Eastman, Fitzgerald, Leesburg, Moultrie, Pitts, Quitman, Rochelle, Savannah, Soperton, Sylvester, Thomaston, Tifton, Valdosta and Warner Robins. Lending and investing activities are funded primarily by deposits gathered through its retail banking office network. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. Reclassifications In certain instances, amounts reported in prior years’ consolidated financial statements have been reclassified to conform to statement presentations selected for 2015. Such reclassifications had no effect on previously reported stockholders’ equity or net income. Concentrations of Credit Risk Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries, or certain geographic regions. The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market. At June 30, 2015, approximately 86 percent of the Company’s loan portfolio was concentrated in loans secured by real estate. A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector. Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in high loan loss provisions in recent years. In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions. Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. 10 Part I (Continued) Item 2 (Continued) Summary of Significant Accounting Policies (Continued) Concentrations of Credit Risk (Continued) The success of the Company is dependent, to a certain extent, upon the economic conditions in the geographic markets it serves. Adverse changes in the economic conditions in these geographic markets would likely have a material adverse effect on the Company’s results of operations and financial condition. The operating results of Colony depend primarily on its net interest income. Accordingly, operations are subject to risks and uncertainties surrounding the exposure to changes in the interest rate environment. At times, the Company may have cash and cash equivalents at financial institutions in excess of federal deposit insurance limits. The Company places its cash and cash equivalents with high credit quality financial institutions whose credit ratings are monitored by management to minimize credit risk. Investment Securities The Company classifies its investment securities as trading, available for sale or held to maturity. Securities that are held principally for resale in the near term are classified as trading. Trading securities are carried at fair value, with realized and unrealized gains and losses included in noninterest income. Currently, no securities are classified as trading. Securities acquired with both the intent and ability to be held to maturity are classified as held to maturity and reported at amortized cost. All securities not classified as trading or held to maturity are considered available for sale. Securities available for sale are reported at estimated fair value. Unrealized gains and losses on securities available for sale are excluded from earnings and are reported, net of deferred taxes, in accumulated other comprehensive income (loss), a component of stockholders’ equity. Gains and losses from sales of securities available for sale are computed using the specific identification method. Securities available for sale includes securities, which may be sold to meet liquidity needs arising from unanticipated deposit and loan fluctuations, changes in regulatory capital requirements, or unforeseen changes in market conditions. The Company evaluates each held to maturity and available for sale security in a loss position for other-than-temporary impairment (OTTI). In estimating other-than-temporary impairment losses, management considers such factors as the length of time and the extent to which the market value has been below cost, the financial condition of the issuer and the Company’s intent to sell and whether it is more likely than not that the Company will be required to sell the security before anticipated recovery of the amortized cost basis. If the Company intends to sell or if it is more likely than not that the Company will be required to sell the security before recovery, the OTTI write-down is recognized in earnings. If the Company does not intend to sell the security or it is not more likely than not that it will be required to sell the security before recovery, the OTTI write-down is separated into an amount representing credit loss, which is recognized in earnings and an amount related to all other factors, which is recognized in other comprehensive income (loss). Federal Home Loan Bank Stock Investment in stock of a Federal Home Loan Bank (FHLB) is required for every federally insured institution that utilizes its services. FHLB stock is considered restricted, as defined in the accounting standards. The FHLB stock is reported in the consolidated financial statements at cost. Dividend income is recognized when earned. Loans Loans that the Company has the ability and intent to hold for the foreseeable future or until maturity are recorded at their principal amount outstanding, net of unearned interest and fees. Loan origination fees, net of certain direct origination costs, are deferred and amortized over the estimated terms of the loans using the straight-line method. Interest income on loans is recognized using the effective interest method. A loan is considered to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. When management believes there is sufficient doubt as to the collectibility of principal or interest on any loan or generally when loans are 90 days or more past due, the accrual of applicable interest is discontinued and the loan is designated as nonaccrual, unless the loan is well secured and in the process of collection. Interest payments received on nonaccrual loans are either applied against principal or reported as income, according to management’s judgment as to the collectibility of principal. Loans are returned to an accrual status when factors indicating doubtful collectibility on a timely basis no longer exist. 11 Part I (Continued) Item 2 (Continued) Summary of Significant Accounting Policies (Continued) Loans Modified in a Troubled Debt Restructuring (TDR) Loans are considered to have been modified in a TDR when, due to a borrower’s financial difficulty, the Company makes certain concessions to the borrower that it would not otherwise consider for new debt with similar risk characteristics. Modifications may include interest rate reductions, principal or interest forgiveness, forbearance, and other actions intended to minimize economic loss and to avoid foreclosure or repossession of the collateral. Generally, a non-accrual loan that has been modified in a TDR remains on non-accrual status for a period of 6 months to demonstrate that the borrower is able to meet the terms of the modified loan. However, performance prior to the modification, or significant events that coincide with the modification, are included in assessing whether the borrower can meet the new terms and may result in the loan being returned to accrual status at the time of loan modification or after a shorter performance period. If the borrower’s ability to meet the revised payment schedule is uncertain, the loan remains on non-accrual status. Once a loan is modified in a troubled debt restructuring it is accounted for as an impaired loan, regardless of its accrual status, until the loan is paid in full, sold or charged off. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, historical and general components. The specific component relates to loans that are classified as either doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The historical component covers nonclassified loans and is based on historical loss experience adjusted for qualitative factors. A general component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The general component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and historical losses in the portfolio. General valuation allowances are based on internal and external qualitative risk factors such as (i) changes in the composition of the loan portfolio, (ii) the extent of loan concentrations within the portfolio, (iii) the effectiveness of the Company’s lending policies, procedures and internal controls, (iv) the experience, ability and effectiveness of the Company’s lending management and staff, and (v) national and local economics and business conditions. Loans identified as losses by management, internal loan review and/or regulatory agencies are charged off. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. A significant portion of the Company’s impaired loans are deemed to be collateral dependent. Management therefore measures impairment on these loans based on the fair value of the collateral. Collateral values are determined based on appraisals performed by qualified licensed appraisers hired by the Company or by senior members of the Company’s credit administration staff. The decision whether or not to obtain an external third-party appraisal usually depends on the type of property being evaluated. External appraisals are usually obtained on more complex, income producing properties such as hotels, shopping centers and businesses. Less complex properties such as residential lots, farm land and single family houses may be evaluated internally by senior credit administration staff. 12 Part I (Continued) Item 2 (Continued) Summary of Significant Accounting Policies (Continued ) Allowance for Loan Losses (Continued) When the Company does obtain appraisals from external third-parties, the values utilized in the impairment calculation are “as is” or current market values. The appraisals, whether prepared internally or externally, may utilize a single valuation approach or a combination of approaches including the comparable sales, income and cost approach. Appraised amounts used in the impairment calculation are typically discounted 10 percent to account for selling and marketing costs, if the repayment of the loan is to come from the sale of the collateral. Although appraisals are not obtained each year on all impaired loans, the collateral values used in the impairment calculations are evaluated quarterly by management. Based on management’s knowledge of the collateral and the current real estate market conditions, appraised values may be further discounted to reflect facts and circumstances known to management since the most recent appraisal was performed. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are typically significant and result in a level 3 classification of the inputs for determining fair value. Because of the high degree of judgment required in estimating the fair value of collateral underlying impaired loans and because of the relationship between fair value and general economic conditions, we consider the fair value of impaired loans to be highly sensitive to changes in market conditions. Premises and Equipment Premises and equipment are recorded at acquisition cost net of accumulated depreciation. Depreciation is charged to operations over the estimated useful lives of the assets. The estimated useful lives and methods of depreciation are as follows: Description Life in Years Method Banking Premises 15 - 40 Straight-Line and Accelerated Furniture and Equipment 5 - 10 Straight-Line and Accelerated Expenditures for major renewals and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. When property and equipment are retired or sold, the cost and accumulated depreciation are removed from the respective accounts and any gain or loss is reflected in other income or expense. Intangible Assets Intangible assets consist of core deposit intangibles acquired in connection with a business combination. The core deposit intangible is initially recognized based on a valuation performed as of the consummation date. The core deposit intangible is amortized by the straight-line method over the average remaining life of the acquired customer deposits. Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Statement of Cash Flows For reporting cash flows, cash and cash equivalents include cash on hand, noninterest-bearing amounts due from banks and federal funds sold. Cash flows from demand deposits, interest-bearing checking accounts, savings accounts, loans and certificates of deposit are reported net. Advertising Costs The Company expenses the cost of advertising in the periods in which those costs are incurred. 13 Part I (Continued) Item 2 (Continued) S ummary of Significant Accounting Policies (Continued) Income Taxes The provision for income taxes is based upon income for financial statement purposes, adjusted for nontaxable income and nondeductible expenses. Deferred income taxes have been provided when different accounting methods have been used in determining income for income tax purposes and for financial reporting purposes. Deferred tax assets and liabilities are recognized based on future tax consequences attributable to differences arising from the financial statement carrying values of assets and liabilities and their tax bases. The differences relate primarily to depreciable assets (use of different depreciation methods for financial statement and income tax purposes) and allowance for loan losses (use of the allowance method for financial statement purposes and the direct write-off method for tax purposes). In the event of changes in the tax laws, deferred tax assets and liabilities are adjusted in the period of the enactment of those changes, with effects included in the income tax provision. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company and its subsidiary file a consolidated federal income tax return. The subsidiary pays its proportional share of federal income taxes to the Company based on its taxable income. Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination. Uncertain tax positions are initially recognized in the consolidated financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts. The Company provides for interest and, in some cases, penalties on tax positions that may be challenged by the taxing authorities. Interest expense is recognized beginning in the first period that such interest would begin accruing. Penalties are recognized in the period that the Company claims the position in the tax return. Interest and penalties on income tax uncertainties are classified within income tax expense in the consolidated statement of income. Other Real Estate Other real estate generally represents real estate acquired through foreclosure and is initially recorded at estimated fair value at the date of acquisition less the cost of disposal. Losses from the acquisition of property in full or partial satisfaction of debt are recorded as loan losses. Properties are evaluated regularly to ensure the recorded amounts are supported by current fair values, and valuation allowances are recorded as necessary to reduce the carrying amount to fair value less estimated cost of disposal. Routine holding costs and gains or losses upon disposition are included in other noninterest expense. Bank-Owned Life Insurance The Company has purchased life insurance on the lives of certain key members of management and directors. The life insurance policies are recorded at the amount that can be realized under the insurance contract at the balance sheet date, which is the cash surrender value adjusted for other charges or amounts due that are probable at settlement, if applicable. Increases in the cash surrender value are recorded as other income in the consolidated statements of income. The cash surrender value of the insurance contracts is recorded in other assets on the consolidated balance sheets in the amount of $14,557 and $14,531 as of June 30, 2015 and December 31, 2014, respectively. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, represent equity changes from economic events of the period other than transactions with owners and are not reported in the consolidated statements of operations but as a separate component of the equity section of the consolidated balance sheets. Such items are considered components of other comprehensive income (loss). Accounting standards codification requires the presentation in the consolidated financial statements of net income and all items of other comprehensive income (loss) as total comprehensive income (loss). Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, commercial letters of credit and standby letters of credit. Such financial instruments are recorded when they are funded. 14 Part I (Continued) Item 2 (Continued) S ummary of Significant Accounting Policies (Continued) Changes in Accounting Principles and Effects of New Accounting Pronouncements Adoption of New Accounting Standards In May 2014, the FASB issued an update ASU No. 2014-09, Revenue from Contracts with Customers creating FASB Topic 606, Revenue from Contracts with Customers .The guidance in this update affects any entity that either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets unless those contracts are within the scope of other standards (for example, insurance contracts or lease contracts).The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.The guidance provides steps to follow to achieve the core principle.An entity should disclose sufficient information to enable users of financial statements to understand the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers.Qualitative and quantitative information is required about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract.The amendments in this update are effective for interim and annual reporting periods beginning afterDecember 15, 2017.We are currently evaluating the impact of adopting the new guidance on the consolidated financial statements. (2 ) Investment Securities Investment securities as of June 30, 2015 and December 31, 2014 are summarized as follows: June 30, 2015 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available for Sale: U.S. Government Agencies Mortgage-Backed $ 276,068 $ 218 $ ) $ 269,983 State, County & Municipal 3,903 27 ) 3,895 $ 279,971 $ 245 $ ) $ 273,878 Securities Held to Maturity: State, County and Municipal $ 27 $ - $ - $ 27 December 31, 2014 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities Available for Sale: U.S. Government Agencies Mortgage-Backed $ 278,419 $ 156 $ ) $ 271,064 State, County & Municipal 3,516 27 ) 3,530 $ 281,935 $ 183 $ ) $ 274,594 Securities Held to Maturity: State, County and Municipal $ 30 $ - $ - $ 30 15 Part I (Continued) Item 2 (Continued) (2 ) Investment Securities (Continued) The amortized cost and fair value of investment securities as of June 30, 2015, by contractual maturity, are shown hereafter. Expected maturities will differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. This is often the case with mortgage-backed securities, which are disclosed separately in the table below. Securities Available for Sale Held to Maturity AmortizedCost Fair Value Amortized Cost Fair Value Due In One Year or Less $ - $ - $ 27 $ 27 Due After One Year Through Five Years 1,118 1,125 - - Due After Five Years Through Ten Years 1,606 1,621 - - Due After Ten Years 1,179 1,149 - - $ 3,903 $ 3,895 $ 27 $ 27 Mortgage-Backed Securities 276,068 269,983 - - $ 279,971 $ 273,878 $ 27 $ 27 Proceeds from the sale of investments available for sale during the first six months of 2015 totaled $25,173 compared to $0 for the first six months of 2014. The sale of investments available for sale during the first six months of 2015 resulted in gross realized gains of $199 and losses of $196. Investment securities having a carry value approximating $123,419 and $135,532 as of June 30, 2015 and December 31, 2014, respectively, were pledged to secure public deposits and for other purposes. Information pertaining to securities with gross unrealized losses at June 30, 2015 and December 31, 2014 aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: Less Than 12 Months 12 Months or Greater Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses June 30, 2015 U.S. Government Agencies Mortgage-Backed $ 77,965 $ ) $ 151,542 $ ) $ 229,507 $ ) State, County and Municipal 2,108 ) - - 2,108 ) $ 80,073 $ ) $ 151,542 $ ) $ 231,615 $ ) December 31, 2014 U.S. Government Agencies Mortgage-Backed $ 66,609 $ ) $ 183,646 $ ) $ 250,255 $ ) State, County and Municipal - - 1,379 ) 1,379 ) $ 66,609 $ ) $ 185,025 $ ) $ 251,634 $ ) 16 Part I (Continued) Item 2 (Continued) (2) Investments (Continued) Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. At June 30, 2015, the debt securities with unrealized losses have depreciated 2.66 percent from the Company’s amortized cost basis. These securities are guaranteed by either the U.S. Government, other governments or U.S. corporations. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred and the results of reviews of the issuer’s financial condition. The unrealized losses are largely due to increases in market interest rates over the yields available at the time the underlying securities were purchased. As management has the ability to hold debt securities until maturity, or for the foreseeable future if classified as available-for-sale, no declines are deemed to be other than temporary. (3) Loans The following table presents the composition of loans segregated by class of loans, as of June 30, 2015 and December 31, 2014. June 30, 2015 December 31, 2014 Commercial and Agricultural Commercial $ 52,506 $ 50,960 Agricultural 24,019 16,689 Real Estate Commercial Constuction 46,699 51,259 Residential Construction 11,327 11,221 Commercial 341,167 332,231 Residential 202,805 203,753 Farmland 54,135 49,951 Consumer and Other Consumer 21,371 22,820 Other 6,049 7,210 Total Loans $ 760,078 $ 746,094 Commercial and industrial loans are extended to a diverse group of businesses within the Company’s market area. These loans are often underwritten based on the borrower’s ability to service the debt from income from the business. Real estate construction loans often require loan funds to be advanced prior to completion of the project. Due to uncertainties inherent in estimating construction costs, changes in interest rates and other economic conditions, these loans often pose a higher risk than other types of loans. Consumer loans are originated at the bank level. These loans are generally smaller loan amounts spread across many individual borrowers to help minimize risk. Credit Quality Indicators . As part of the ongoing monitoring of the credit quality of the loan portfolio, management tracks certain credit quality indicators including trends related to (i) the risk grade assigned to commercial and consumer loans, (ii) the level of classified commercial loans, (iii) net charge-offs, (iv) nonperforming loans, and (v) the general economic conditions in the Company’s geographic markets. The Company uses a risk grading matrix to assign a risk grade to each of its loans. Loans are graded on a scale of 1 to 8. A description of the general characteristics of the grades is as follows: 17 Part I (Continued) Item 2 (Continued) (3) Loans (Continued) ● Grades 1 and 2 – Borrowers with these assigned grades range in risk from virtual absence of risk to minimal risk. Such loans may be secured by Company-issued and controlled certificates of deposit or properly margined equity securities or bonds. Other loans comprising these grades are made to companies that have been in existence for a long period of time with many years of consecutive profits and strong equity, good liquidity, excellent debt service ability and unblemished past performance, or to exceptionally strong individuals with collateral of unquestioned value that fully secures the loans. Loans in this category fall into the “pass” classification. ● Grades 3 and 4 – Loans assigned these “pass” risk grades are made to borrowers with acceptable credit quality and risk. The risk ranges from loans with no significant weaknesses in repayment capacity and collateral protection to acceptable loans with one or more risk factors considered to be more than average. ● Grade 5 – This grade includes “special mention” loans on management’s watch list and is intended to be used on a temporary basis for pass grade loans where risk-modifying action is intended in the short-term. ● Grade 6 – This grade includes “substandard” loans in accordance with regulatory guidelines. This category includes borrowers with well-defined weaknesses that jeopardize the payment of the debt in accordance with the agreed terms. Loans considered to be impaired are assigned this grade, and these loans often have assigned loss allocations as part of the allowance for loan and lease losses. Generally, loans on which interest accrual has been stopped would be included in this grade. ● Grades 7 and 8 – These grades correspond to regulatory classification definitions of “doubtful” and “loss,” respectively. In practice, any loan with these grades would be for a very short period of time, and generally the Company has no loans with these assigned grades. Management manages the Company’s problem loans in such a way that uncollectible loans or uncollectible portions of loans are charged off immediately with any residual, collectible amounts assigned a risk grade of 6. The following table presents the loan portfolio by credit quality indicator (risk grade) as of June 30, 2015 and December 31, 2014. Those loans with a risk grade of 1, 2, 3 or 4 have been combined in the pass column for presentation purposes. June 30, 2015 Pass Special Mention Substandard Total Loans Commercial and Agricultural Commercial $ 49,301 $ 1,400 $ 1,805 $ 52,506 Agricultural 23,831 27 161 24,019 Real Estate Commercial Construction 40,923 1,476 4,300 46,699 Residential Construction 11,327 - - 11,327 Commercial 321,278 9,713 10,176 341,167 Residential 180,884 12,726 9,195 202,805 Farmland 52,192 380 1,563 54,135 Consumer and Other Consumer 20,749 204 418 21,371 Other 6,047 1 1 6,049 Total Loans $ 706,532 $ 25,927 $ 27,619 $ 760,078 18 Part I (Continued) Item 2 (Continued) (3) Loans (Continued) December 31, 2014 Pass Special Mention Substandard Total Loans Commercial and Agricultural Commercial $ 46,230 $ 2,905 $ 1,825 $ 50,960 Agricultural 16,504 27 158 16,689 Real Estate Commercial Construction 45,063 1,741 4,455 51,259 Residential Construction 11,221 - - 11,221 Commercial 309,828 11,220 11,183 332,231 Residential 180,550 10,582 12,621 203,753 Farmland 47,548 415 1,988 49,951 Consumer and Other Consumer 22,115 249 456 22,820 Other 7,013 - 197 7,210 Total Loans $ 686,072 $ 27,139 $ 32,883 $ 746,094 A loan’s risk grade is assigned at the inception of the loan and is based on the financial strength of the borrower and the type of collateral. Loan risk grades are subject to reassessment at various times throughout the year as part of the Company’s ongoing loan review process. Loans with an assigned risk grade of 6 or below and an outstanding balance of $250,000 or more are reassessed on a quarterly basis. During this reassessment process individual reserves may be identified and placed against certain loans which are not considered impaired. In assessing the overall economic condition of the markets in which it operates, the Company monitors the unemployment rates for its major service areas. The unemployment rates are reviewed on a quarterly basis as part of the allowance for loan loss determination. Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Generally, loans are placed on nonaccrual status if principal or interest payments become 90 days past due or when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provision. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. 19 Part I (Continued) Item 2 (Continued) (3) Loans (Continued) The following table represents an age analysis of past due loans and nonaccrual loans, segregated by class of loans, as of June 30, 2015 and December 31, 2014: June 30, 2015 Accruing Loans 90 Days 30-89 Days or More Total Accruing Nonaccrual Past Due Past Due Loans Past Due Loans Current Loans Total Loans Commercial and Agricultural Commercial $ 423 $ - $ 423 $ 739 $ 51,344 $ 52,506 Agricultural 99 - 99 162 23,758 24,019 Real Estate Commercial Construction 84 - 84 3,152 43,463 46,699 Residential Construction 255 - 255 - 11,072 11,327 Commercial 1,379 - 1,379 4,905 334,883 341,167 Residential 4,098 - 4,098 3,516 195,191 202,805 Farmland 468 - 468 1,442 52,225 54,135 Consumer and Other Consumer 416 8 424 204 20,743 21,371 Other - 6,049 6,049 Total Loans $ 7,222 $ 8 $ 7,230 $ 14,120 $ 738,728 $ 760,078 December 31, 2014 Accruing Loans 90 Days 30-89 Days or More Total Accruing Nonaccrual Past Due Past Due Loans Past Due Loans Current Loans Total Loans Commercial and Agricultural Commercial $ 872 $ - $ 872 $ 405 $ 49,683 $ 50,960 Agricultural - - - 45 16,644 16,689 Real Estate Commercial Construction 142 - 142 3,251 47,866 51,259 Residential Construction - 11,221 11,221 Commercial 2,309 - 2,309 5,325 324,597 332,231 Residential 5,783 - 5,783 7,462 190,508 203,753 Farmland 282 - 282 1,449 48,220 49,951 Consumer and Other Consumer 313 7 320 202 22,298 22,820 Other - - - 195 7,015 7,210 Total Loans $ 9,701 $ 7 $ 9,708 $ 18,334 $ 718,052 $ 746,094 20 Part I (Continued) Item 2 (Continued) (3 ) Loans (Continued) The following table details impaired loan data as of June 30, 2015: June 30, 2015 Unpaid Contractual Average Interest Interest Principal Impaired Related Recorded Income Income Balance Balance Allowance Investment Recognized Collected With No Related Allowance Recorded Commercial $ 710 $ 648 $ - $ 555 $ ) $ 16 Agricultural 179 161 - 159 ) 10 Commercial Construction 9,613 3,408 - 3,418 13 14 Residential Construction - Commercial Real Estate 15,149 15,149 - 16,093 281 261 Residential Real Estate 5,612 4,691 - 4,943 115 105 Farmland 1,444 1,442 - 1,430 3 4 Consumer 244 204 - 198 (4 ) 8 Other - - - 97 - - 32,951 25,703 - 26,893 387 418 With An Allowance Recorded Commercial 92 92 92 93 - - Agricultural - Commercial Construction 80 80 18 107 - - Residential Construction - Commercial Real Estate 6,639 5,992 278 5,728 56 47 Residential Real Estate 1,093 1,093 320 1,098 9 8 Farmland 392 392 59 393 11 11 Consumer - Other - 8,296 7,649 767 7,419 76 66 Total Commercial 802 740 92 648 ) 16 Agricultural 179 161 - 159 ) 10 Commercial Construction 9,693 3,488 18 3,525 13 14 Residential Construction - Commercial Real Estate 21,788 21,141 278 21,821 337 308 Residential Real Estate 6,705 5,784 320 6,041 124 113 Farmland 1,836 1,834 59 1,823 14 15 Consumer 244 204 - 198 (4 ) 8 Other - - - 97 - - $ 41,247 $ 33,352 $ 767 $ 34,312 $ 463 $ 484 21 Part I (Continued) Item 2 (Continued) (3 ) Loans (Continued) The following table details impaired loan data as of December 31, 2014: December 31, 2014 Unpaid Contractual Average Interest Interest Principal Impaired Related Recorded Income Income Balance Balance Allowance Investment Recognized Collected With No Related Allowance Recorded Commercial $ 310 $ 308 $ - $ 679 $ 9 $ 18 Agricultural 50 45 - 51 (6 ) 3 Commercial Construction 9,573 3,464 - 3,376 13 13 Commercial Real Estate 17,130 16,228 - 18,350 462 474 Residential Real Estate 9,137 7,600 - 5,691 312 306 Farmland 1,451 1,449 - 949 (8 ) 18 Consumer 202 202 - 212 14 16 Other 207 195 - 197 6 11 38,060 29,491 - 29,505 802 859 With An Allowance Recorded Commercial 97 97 97 420 - - Agricultural - Commercial Construction 207 136 54 1,529 - - Commercial Real Estate 6,135 6,135 457 6,415 61 51 Residential Real Estate 2,073 2,065 414 1,829 84 87 Farmland 396 396 29 529 13 12 Consumer - Other - 8,908 8,829 1,051 10,722 158 150 Total Commercial 407 405 97 1,099 9 18 Agricultural 50 45 - 51 (6 ) 3 Commercial Construction 9,780 3,600 54 4,905 13 13 Commercial Real Estate 23,265 22,363 457 24,765 523 525 Residential Real Estate 11,210 9,665 414 7,520 396 393 Farmland 1,847 1,845 29 1,478 5 30 Consumer 202 202 - 212 14 16 Other 207 195 - 197 6 11 $ 46,968 $ 38,320 $ 1,051 $ 40,227 $ 960 $ 1,009 22 Part I (Continued) Item 2 (Continued) (3 ) Loans (Continued) The following table details impaired loan data as of June 30, 2014: June 30, 2014 Unpaid Contractual Average Interest Interest Principal Impaired Related Recorded Income Income Balance Balance Allowance Investment Recognized Collected With No Related Allowance Recorded Commercial $ 1,728 $ 1,415 $ - $ 1,007 $ 5 $ 13 Agricultural 70 64 - 57 (7 ) 3 Commercial Construction 5,894 2,586 - 3,470 2 2 Residential Construction - Commercial Real Estate 21,215 19,831 - 20,258 264 283 Residential Real Estate 7,021 5,568 - 5,605 108 100 Farmland 1,016 1,015 - 681 4 7 Consumer 227 221 - 236 7 10 Other 191 191 - 197 4 5 37,362 30,891 - 31,511 387 423 With An Allowance Recorded Commercial 101 102 102 741 - - Agricultural - Commercial Construction 4,171 2,369 1,082 2,920 - - Residential Construction - Commercial Real Estate 7,485 7,485 772 6,797 138 140 Residential Real Estate 956 948 310 951 23 26 Farmland - - - 662 - - Consumer - Other - 12,713 10,904 2,266 12,071 161 166 Total Commercial 1,829 1,517 102 1,748 5 13 Agricultural 70 64 - 57 (7 ) 3 Commercial Construction 10,065 4,955 1,082 6,390 2 2 Residential Construction - Commercial Real Estate 28,700 27,316 772 27,055 402 423 Residential Real Estate 7,977 6,516 310 6,556 131 126 Farmland 1,016 1,015 - 1,343 4 7 Consumer 227 221 - 236 7 10 Other 191 191 - 197 4 5 $ 50,075 $ 41,795 $ 2,266 $ 43,582 $ 548 $ 589 23 Part I (Continued) Item 2 (Continued) (3 ) Loans (Continued) Troubled Debt Restructurings (TDRs) are troubled loans on which the original terms of the loan have been modified in favor of the borrower due to deterioration in the borrower’s financial condition. Each potential loan modification is reviewed individually and the terms of the loan are modified to meet the borrower’s specific circumstances at a point in time. Not all loan modifications are TDRs. Loan modifications are reviewed and approved by the Company’s senior lending staff, who then determine whether the loan meets the criteria for a TDR. Generally, the types of concessions granted to borrowers that are evaluated in determining whether a loan is classified as a TDR include: ● Interest rate reductions – Occur when the stated interest rate is reduced to a nonmarket rate or a rate the borrower would not be able to obtain elsewhere under similar circumstances. ● Amortization or maturity date changes – Result when the amortization period of the loan is extended beyond what is considered a normal amortization period for loans of similar type with similar collateral. ● Principal reductions – These are often the result of commercial real estate loan workouts where two new notes are created. The primary note is underwritten based upon our normal underwriting standards and is structured so that the projected cash flows are sufficient to repay the contractual principal and interest of the newly restructured note. The terms of the secondary note vary by situation and often involve that note being charged-off, or the principal and interest payments being deferred until after the primary note has been repaid. In situations where a portion of the note is charged-off during modification there is often no specific reserve allocated to those loans. This is due to the fact that the amount of the charge-off usually represents the excess of the original loan balance over the collateral value and the Company has determined there is no additional exposure on those loans. As discussed in Note 1, Summary of Significant Accounting Policies, once a loan is identified as a TDR, it is accounted for as an impaired loan. The Company had no unfunded commitments to lend to a customer that has a troubled debt restructured loan as of June 30, 2015. The following tables present the number of loan contracts restructured during the three month and six month period ended June 30, 2015 and 2014. It shows the pre- and post-modification recorded investment as well as the number of contracts and the recorded investment for those TDRs modified during the previous twelve months which subsequently defaulted during the period. Loans modified in a troubled debt restructuring are considered to be in default once the loan becomes 90 days past due. Three Months Ended June 30, 2015 Six Months Ended June 30, 2015 Troubled Debt Restructurings # of Contracts Pre-Modification Post-Modification # of Contracts Pre-Modification Post-Modification Residential Real Estate - $ - $ - 1 $ 881 $ 897 Total Loans - $ - $ - 1 $ 881 $ 897 Three Months Ended June 30, 2014 Six Months Ended June 30, 2014 Troubled Debt Restructurings # of Contracts Pre-Modification Post-Modification # of Contracts Pre-Modification Post-Modification Commercial Real Estate - $ - $ - 2 $ 1,771 $ 1,775 Residential Real Estate 1 49 49 1 49 49 Farmland 1 401 401 1 401 401 Total Loans 2 $ 450 $ 450 4 $ 2,221 $ 2,225 24 Part I (Continued) Item 2 (Continued) (3) Loans (Continued) The company did not have any TDRs that subsequently defaulted for the three months and six months ended June 30, 2015. ( 4 ) Allowance for Loan Losses The following tables detail activity in the allowance for loan losses, segregated by class of loan, for the six month period ended June 30, 2015 and June 30, 2014. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other loan categories and periodically may result in reallocation within the provision categories. June 30, 2015 Beginning Ending Balance Charge-Offs Recoveries Provision Balance Commercial and Agricultural Commercial $ 497 $ ) $ 23 $ 11 $ 346 Agricultural 304 - 2 3 309 Real Estate Commercial Construction 1,223 ) 272 187 1,586 Residential Construction 138 - - - 138 Commercial 3,665 ) 128 195 3,822 Residential 2,425 ) 35 57 1,773 Farmland 104 - - 2 106 Consumer and Other Consumer 67 ) 30 35 42 Other 379 ) 3 1 358 $ 8,802 $ ) $ 493 $ 491 $ 8,480 25 Part I (Continued) Item 2 (Continued) ( 4 ) Allowance for Loan Losses (Continued) June 30, 2014 Beginning Ending Balance Charge-Offs Recoveries Provision Balance Commercial and Agricultural Commercial $ 1,017 $ ) $ 58 $ 18 $ 720 Agricultural 294 - 1 5 300 Real Estate Commercial Construction 1,782 ) 254 308 1,874 Residential Construction 138 - - - 138 Commercial 4,379 ) 43 323 3,992 Residential 3,278 ) 25 92 2,810 Farmland 312 ) - 4 82 Consumer and Other Consumer 243 ) 51 57 178 Other 363 - 12 1 376 $ 11,806 $ ) $ 444 $ 808 $ 10,470 The loss history period used at June 30, 2015 was based on the loss rate from the eight quarters ended March 31, 2015. The Company determines its individual reserves during its quarterly review of substandard loans. This process involves reviewing all loans with a risk grade of 6 or greater and an outstanding balance of $250,000 or more, regardless of the loans impairment classification. Since not all loans in the substandard category are considered impaired, this quarterly review process may result in the identification of specific reserves on nonimpaired loans. Management considers those loans graded substandard, but not classified as impaired, to be higher risk loans and, therefore, makes specific allocations to the allowance for those loans if warranted. The total of such loans is $8.6 million and $9.0 million as of June 30, 2015 and 2014, respectively. Specific allowance allocations were made for these loans totaling $569 thousand and $630 thousand as of June 30, 2015 and 2014, respectively. Since these loans are not considered impaired, both the loan balance and related specific allocation are included in the “Collectively Evaluated for Impairment” column of the following tables. At June 30, 2015, there were impaired loans totaling $4.3 million below the $250,000 review threshold which were not individually reviewed for impairment. Those loans were subject to the bank’s general loan loss reserve methodology and are included in the “Collectively Evaluated for Impairment” column of the following tables. Likewise, at June 30, 2014, impaired loans totaling $3.93 million were below the $250,000 review threshold and were subject to the bank’s general loan loss reserve methodology and are included in the “Collectively Evaluated for Impairment” column of the following tables. 26 Part I (Continued) Item 2 (Continued) (4 ) Allowance for Loan Losses (Continued) The following tables present breakdowns of the allowance for loan losses, segregated by impairment methodology for June 30, 2015 and 2014: June 30, 2015 Ending Allowance Balance Ending Loan Balance Individually Collectively Individually Collectively Evaluated for Evaluated for Evaluated for Evaluated for Impairment Impairment Total Impairment Impairment Total Commercial and Agricultural Commercial $ 92 $ 254 $ 346 $ 91 $ 52,415 $ 52,506 Agricultural - 309 309 8 24,011 24,019 Real Estate Commercial Construction 18 1,568 1,586 3,313 43,386 46,699 Residential Construction - 138 138 - 11,327 11,327 Commercial 278 3,544 3,822 20,537 320,630 341,167 Residential 320 1,453 1,773 3,432 199,373 202,805 Farmland 59 47 106 1,697 52,438 54,135 Consumer and Other Consumer - 42 42 - 21,371 21,371 Other - 358 358 - 6,049 6,049 Total End of Period Balance $ 767 $ 7,713 $ 8,480 $ 29,078 $ 731,000 $ 760,078 June 30, 2014 Ending Allowance Balance Ending Loan Balance Individually Collectively Individually Collectively Evaluated for Evaluated for Evaluated for Evaluated for Impairment Impairment Total Impairment Impairment Total Commercial and Agricultural Commercial $ 102 $ 618 $ 720 $ 1,068 $ 40,772 $ 41,840 Agricultural - 300 300 - 18,568 18,568 Real Estate Commercial Construction 1,082 792 1,874 4,812 45,368 50,180 Residential Construction - 138 138 - 10,875 10,875 Commercial 772 3,220 3,992 26,204 306,691 332,895 Residential 310 2,500 2,810 4,815 196,698 201,513 Farmland - 82 82 963 48,212 49,175 Consumer and Other Consumer - 178 178 - 23,548 23,548 Other - 376 376 - 7,169 7,169 Total End of Period Balance $ 2,266 $ 8,204 $ 10,470 $ 37,862 $ 697,901 $ 735,763 27 Part I (Continued) Item 2 (Continued) (5 ) Other Real Estate Owned The aggregate carrying amount of Other Real Estate Owned (OREO) at June 30, 2015 and December 31, 2014 was $12,031 and $10,402, respectively. All of the Company’s other real estate owned represents properties acquired through foreclosure or deed in lieu of foreclosure. The following table details the change in OREO for the six months ended June 30, 2015 and the year ended December 31, 2014. Six Months Ended Twelve Months Ended June 30, 2015 December 31, 2014 Balance, Beginning $ 10,402 $ 15,502 Additions 5,468 3,853 Sales of OREO ) ) Gains (Losses) on Sale 69 ) Provision for Losses ) ) Balance, Ending $ 12,031 $ 10,402 At June 30, 2015, the Company held $1.89 million of residential real estate property as foreclosed property. Also at June 30, 2015, $310 thousand of consumer mortgage loans collateralized by residential real estate property were in the process of foreclosure according to local requirements of the applicable jurisdictions. (6 ) Deposits The aggregate amount of overdrawn deposit accounts reclassified as loan balances totaled $638 and $511 as of June 30, 2015 and December 31, 2014. Components of interest-bearing deposits as of June 30, 2015 and December 31, 2014 are as follows: June 30, 2015 December 31, 2014 Interest-Bearing Demand $ 361,189 $ 363,501 Savings 64,171 59,215 Time, $100,000 and Over 210,310 210,503 Other Time 207,423 217,744 $ 843,093 $ 850,963 At June 30, 2015 and December 31, 2014, the Company had brokered deposits of $25,787 and $26,298, respectively. All of these brokered deposits represent Certificate of Deposits Account Registry Service (CDARS) reciprocal deposits. The CDARS deposits are ones in which customers placed core deposits into the CDARS program for FDIC insurance coverage and the Company receives reciprocal brokered deposits in a like amount. The aggregate amount of short-term jumbo certificates of deposit, each with a minimum denomination of $100,000 was approximately $139,966 and $140,832 as of June 30, 2015 and December 31, 2014, respectively. As of June 30, 2015 and December 31, 2014, the scheduled maturities of certificates of deposits are as follows: Maturity June 30, 2015 December 31, 2014 One Year and Under $ 295,028 $ 302,585 One to Three Years 97,773 98,219 Three Years and Over 24,932 27,443 $ 417,733 $ 428,247 28 Part I (Continued) Item 2 (Continued) ( 7 ) Other Borrowed Money Other borrowed money at June 30, 2015 and December 31, 2014 is summarized as follows: June 30, 2015 December 31, 2014 Federal Home Loan Bank Advances $ $ Advances from the Federal Home Loan Bank (FHLB) have maturities ranging from 2017 to 2020 and interest rates ranging from 1.47 percent to 4.75 percent. As collateral on the outstanding FHLB advances, the Company has provided a blanket lien on its portfolio of qualifying residential first mortgage loans and commercial loans. At June 30, 2015 the book value of those loans pledged was approximately $105,586. At June 30, 2015 the Company had remaining credit availability from the FHLB of approximately $133,210. The Company may be required to pledge additional qualifying collateral in order to utilize the full amount of the remaining credit line. The aggregate stated maturities of other borrowed money at June 30, 2015 are as follows: Year Amount $ 2018 $ The Company also has available federal funds lines of credit with various financial institutions totaling $43,500, none of which were outstanding at June 30, 2015. The Company has the ability to borrow funds from the Federal Reserve Bank (FRB) of Atlanta utilizing the discount window. The discount window is an instrument of monetary policy that allows eligible institutions to borrow money from the FRB on a short-term basis to meet temporary liquidity shortages caused by internal or external disruptions. At June 30, 2015, the Company had borrowing capacity available under this arrangement, with no outstanding balances. The Company would be required to pledge certain available-for-sale investment securities as collateral under this agreement. In addition, at June 30, 2015, the Company had an available repurchase agreement line of credit with a third party totaling $50,000. Use of this credit facility is subject to the underwriting and risk management policies of the third party in effect at the time of the request. Such policies may take into consideration current market conditions, the current financial condition of the Company and the ability of the Company to provide adequate securities as collateral for the transaction, among other factors. ( 8 ) Preferred Stock and Warrants At June 30, 2015, the Company had 28,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the Preferred Stock) issued and outstanding with private investors. The Company also had a warrant (the Warrant) to purchase up to 500,000 shares of the Company’s common stock outstanding with private investors. Both the Preferred Stock and the Warrant originated in 2009 through transactions with the United States Department of the Treasury and were subsequently sold to the public through an auction process during 2013. The Preferred Stock qualifies as Tier 1 capital and is nonvoting, other than class voting rights on certain matters that could adversely affect the Preferred Stock. The Preferred Stock may be redeemed by the Company at the liquidation preference of $1,000 per share, plus any accrued and unpaid dividends. The Warrant may be exercised on or before January 9, 2019 at an exercise price of $8.40 per share. No voting rights may be exercised with respect to the shares of the Warrant until the Warrant has been exercised. The Preferred Stock requires a cumulative cash dividend be paid quarterly at a rate of 9 percent per annum. Prior to January 9, 2014 the annual dividend rate for the Preferred Stock was 5 percent. On February 13, 2012, the Company announced the suspension of dividends on Preferred Stock. Unpaid dividends on the Preferred Stock must be declared and set aside for the benefit of the holders of the Preferred Stock before any dividend may be declared on common stock. On November 17, 2014, the Company reinstated dividend payments on the Preferred Stock and paid the dividends in arrears to current status. 29 Part I (Continued) Item 2 (Continued) ( 9 ) Subordinated Debentures (Trust Preferred Securities) 3 Month Added Total 5 Year Description Date Amount Libor Rate Points Rate Maturity Call Option Colony Bankcorp Statutory Trust III 6/17/2004 $ 6/14/2034 6/17/2009 Colony Bankcorp Capital Trust I 4/13/2006 4/13/2036 4/13/2011 Colony Bankcorp Capital Trust II 3/12/2007 3/12/2037 3/12/2012 Colony Bankcorp Capital Trust III 9/14/2007 9/14/2037 9/14/2012 The Trust Preferred Securities are recorded as subordinated debentures on the consolidated balance sheets, but subject to certain limitations, qualify as Tier 1 Capital for regulatory capital purposes. The proceeds from the offerings were used to fund certain acquisitions, pay off holding company debt and inject capital into the bank subsidiary. On February 13, 2012, the Company announced the suspension of the quarterly interest payments on the Trust Preferred Securities. Under the terms of the trust documents, the Company may defer payments of interest for up to 20 consecutive quarterly periods without default or penalty. On November 17, 2014, the Company reinstated interest payments on the Trust Preferred Securities and paid the dividends in arrears to current status. (1 0 ) Commitments and Contingencies Credit-Related Financial Instruments . The Company is a party to credit related financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit, standby letters of credit and commercial letters of credit. Such commitments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the consolidated balance sheets. The Company’s exposure to credit loss is represented by the contractual amount of these commitments. The Company follows the same credit policies in making commitments as it does for on-balance sheet instruments. At June 30, 2015 and December 31, 2014 the following financial instruments were outstanding whose contract amounts represent credit risk: Contract Amount June 30, 2015 December 31, 201 4 Loan Commitments $ $ Letters of Credit Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. The commitments for equity lines of credit may expire without being drawn upon. Therefore, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if it is deemed necessary by the Company, is based on management’s credit evaluation of the customer. Unfunded commitments under commercial lines of credit, revolving credit lines and overdraft protection agreements are commitments for possible future extensions of credit to existing customers. These lines of credit are uncollateralized and usually do not contain a specified maturity date and may not be drawn upon to the total extent to which the Company is committed. Standby and performance letters of credit are conditional lending commitments issued by the Company to guarantee the performance of a customer to a third party. Those letters of credit are primarily issued to support public and private borrowing arrangements. Essentially all letters of credit issued have expiration dates within one year. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Le gal Contingencies . In the ordinary course of business, there are various legal proceedings pending against Colony and its subsidiary. The aggregate liabilities, if any, arising from such proceedings would not, in the opinion of management, have a material adverse effect on Colony’s consolidated financial position. 30 Part I (Continued) Item 2 (Continued) ) Fair Value of Financial Instruments and Fair Value Measurements Generally accepted accounting standards in the U.S. require disclosure of fair value information about financial instruments, whether or not recognized on the face of the balance sheet, for which it is practicable to estimate that value. The assumptions used in the estimation of the fair value of Colony Bankcorp, Inc. and Subsidiary’s financial instruments are detailed hereafter. Where quoted prices are not available, fair values are based on estimates using discounted cash flows and other valuation techniques. The use of discounted cash flows can be significantly affected by the assumptions used, including the discount rate and estimates of future cash flows. The following disclosures should not be considered a surrogate of the liquidation value of the Company, but rather a good-faith estimate of the increase or decrease in value of financial instruments held by the Company since purchase, origination or issuance. Cash and Short-Term Investments – For cash, due from banks, bank-owned deposits and federal funds s old, the carrying amount is a reasonable estimate of fair value and is classified as Level 1. Investment Securities – Fair values for investment securities are based on quoted market prices where available and is classified as Level 1. If quoted market prices are not available, estimated fair values are based on quoted market prices of comparable instruments and classified as Level 2. If a comparable is not available, the investment securities are classified as Level 3. Federal Home Loan Bank Stock – The fair value of Federal Home Loan Bank stock approximates carrying value and is classified as Level 1. Loans – The fair value of fixed rate loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings. For variable rate loans, the carrying amount is a reasonable estimate of fair value. Most loans are classified as Level 2, but impaired loans with a related allowance are classified as Level 3. Bank-Owned Life Insurance – The carrying value of bank-owned life insurance policies approximate fair value and is classified as Level 1. Deposit Liabilities – The fair value of demand deposits, savings accounts and certain money market deposits is the amount payable on demand at the reporting date and is classified as Level 1. The fair value of fixed maturity certificates of deposit is estimated by discounting the future cash flows using the rates currently offered for deposits of similar remaining maturities and is classified as Level 2. Subordinated Debentures – Fair value approximates carrying value due to the variable interest rates of the subordinated debentures. Subordinate Debentures are classified as Level 2. Other Borrowed Money – The fair value of other borrowed money is calculated by discounting contractual cash flows using an estimated interest rate based on current rates available to the Company for debt of similar remaining maturities and collateral terms. Other borrowed money is classified as Level 2 due to their expected maturities. 31 Part I (Continued) Item 2 (Continued) ( 11 ) Fair Value of Financial Instruments and Fair Value Measurements (Continued) Disclosures of the fair value of financial assets and financial liabilities, including those financial assets and financial liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis, are required in the financial statements. The carrying amount, estimated fair values, and placement in the fair value hierarchy of the Company’s financial instruments as of June 30, 2015 and December 31, 2014 are as follows: Fair Value Measurements at June 30, 2015 Carrying Estimated Level Level Level Value Fair Value 1 2 3 Assets Cash and Short-Term Investments $ 43,873 $ 43,873 $ 43,873 $ - $ - Investment Securities Available for Sale 273,878 273,878 - 272,936 942 Investment Securities Held to Maturity 27 27 - 27 - Federal Home Loan Bank Stock 2,731 2,731 2,731 - - Loans, Net 751,210 752,943 - 746,061 6,882 Bank-Owned Life Insurance 14,557 14,557 14,557 - - Liabilities Deposits 968,634 970,322 550,901 419,421 - Subordinated Debentures 24,229 24,229 - 24,229 - Other Borrowed Money 40,000 41,851 - 41,851 - Fair Value Measurements at December 31, 2014 Carrying Estimated Level Level Level Value Fair Value 1 2 3 Assets Cash and Short-Term Investments $ 65,811 $ 65,811 $ 65,811 $ - $ - Investment Securities Available for Sale 274,594 274,594 - 273,646 948 Investment Securities Held to Maturity 30 30 - 30 - Federal Home Loan Bank Stock 2,831 2,831 2,831 - - Loans, Net 736,930 738,948 - 731,170 7,778 Bank-Owned Life Insurance 14,531 14,531 14,531 - - Liabilities Deposits 979,303 980,874 551,057 429,817 - Subordinated Debentures 24,229 24,229 24,229 - - Other Borrowed Money 40,000 41,962 - 41,962 - Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These estimates do not reflect any premium or discount that could result from offering for sale at one time the Company’s entire holdings of a particular financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on many judgments. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 32 Part I (Continued) Item 2 (Continued) ( 11 ) Fair Value of Financial Instruments and Fair Value Measurements (Continued) Fair value estimates are based on existing on and off-balance sheet financial instruments without attempting to estimate the value of anticipated future business and the value of assets and liabilities that are not considered financial instruments. Significant assets and liabilities that are not considered financial instruments include deferred income taxes and premises and equipment. In addition, the tax ramifications related to the realization of the unrealized gains and losses can have a significant effect on fair value estimates and have not been considered in the estimates. Fair Value Measurements Generally accepted accounting principles related to Fair Value Measurements, defines fair value, establishes a framework for measuring fair value, establishes a three-level valuation hierarchy for disclosure of fair value measurements and enhances disclosure requirements for fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. The three levels are defined as follows: ● Level 1inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level 2inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. ●
